



Exhibit 10.32
COEUR MINING, INC.
DEFERRED COMPENSATION PLAN


Coeur Mining, Inc., a Delaware corporation (the “Company”), hereby establishes
the Coeur Mining, Inc. Deferred Compensation Plan (the “Plan”), effective
February 1, 2014 (the “Effective Date”), for the purpose of attracting and
retaining high quality executives and Directors, and promoting in them increased
efficiency and an interest in the successful operation of the Company. The Plan
is intended to, and shall be interpreted to, comply in all respects with Code
Section 409A and those provisions of ERISA applicable to an unfunded plan
maintained primarily to provide deferred compensation benefits for a select
group of “management or highly compensated employees and directors.”


ARTICLE I
DEFINITIONS


1.1“Account” or “Accounts” shall mean the bookkeeping account or accounts
established under this Plan pursuant to Article 4.


1.2“Base Salary” shall mean a Participant's annual base salary, excluding
incentive and discretionary bonuses, commissions, reimbursements and other
non-regular remuneration, received from the Company prior to reduction for any
salary deferrals under benefit plans sponsored by the, Company, including but
not limited to, plans established pursuant to Code Section 125 or qualified
pursuant to Code Section 40l(k).


1.3“Beneficiary” or “Beneficiaries” shall mean the person, persons or entity
designated as such pursuant to Section 7.1.


1.4“Board” shall mean the Board of Directors of the Company.


1.5“Bonus(es)” shall mean amounts paid to the Participant by the Company in the
form of discretionary or annual incentive compensation or any other bonus
designated by the Committee, before reductions for contributions to or deferrals
under any pension, deferred compensation or benefit plans sponsored by the
Company.


1.6“Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by Treasury regulations and applicable authorities promulgated
thereunder.


1.7“Committee” shall mean the person or persons appointed by the Board to
administer the Plan in accordance with Article 9.


1.8“Company Contributions” shall mean the contributions made by the Company
pursuant to Section 3.3.


1.9“Company Contribution Account” shall mean the Account maintained for the
benefit of the Participant which is credited with Company Contributions, if any,
pursuant to Section 4.2.


1.10“Compensation” shall mean all amounts eligible for deferral for a particular
Plan Year under Section 3.1.


1.11“Crediting Rate” shall mean the notional gains and losses credited on the
Participant's Account balance which are based on the Participant's choice among
the investment alternatives made available by the Committee pursuant to Section
3.4 of the Plan.





--------------------------------------------------------------------------------







1.12“Deferral Account” shall mean an Account maintained for each Participant
that is credited with Participant deferrals pursuant to Section 4.1


1.13“Director” shall mean a member of the Board.


1.14“Director's Fees” shall mean compensation for services as a member of the
Board of Directors of the Company, excluding reimbursement of expenses or other
non-regular forms of compensation, before reductions for contributions to or
deferrals under any deferred compensation plan sponsored by the Company.


1.15“ Disability” or “ Disabled” shall mean (consistent with the requirements of
Code Section 409A) that the Participant (a) is unable to engage in any
substantial gainful activity by reason-of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Participant's Employer. For purposes of this Plan, a Participant shall be
deemed Disabled if determined to be totally disabled by the Social Security
Administration. A Participant shall also be deemed Disabled if determined to be
disabled in accordance with the applicable disability insurance program of such
Participant's Employer, provided that the definition of “disability” applied
under such disability insurance program complies with the requirements of this
Section.


1.16“Distributable Amount” shall mean the vested balance in the applicable
Account as determined under Article 4.


1.17“Eligible Executive” shall mean highly compensated or management level
employee or Director of Employer selected by the Committee to be eligible to
participate in Plan.


1.18
“Employer(s)” shall be defined as follows:



(a)Except as otherwise provided in part (b) of this Section, the term “Employer”
shall mean the Company and/or any of its subsidiaries (now in existence or
hereafter formed or acquired) that have been selected by the Board to
participate in the Plan and have adopted the Plan as a sponsor.


(b)For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:


i.The entity for which the Participant performs services and with respect to
which the legally binding right to compensation deferred or contributed under
this Plan arises; and


ii.All other entities with which the entity described above would be aggregated
and treated as a single employer under Code Section 414(b) (controlled group of
corporations) and Code Section 414(c) (a group of trades or businesses, whether
or not incorporated, under common control), as applicable. In order to identify
the group of entities described in the preceding sentence, the Committee shall
use an ownership threshold of at least 50% as a substitute for the 80% minimum
ownership threshold that appears in, and otherwise must be used when applying,
the applicable provisions of (A) Code Section 1563 for determining a controlled
group of corporations under Code Section 414(b), and (B) Treas. Reg. §1.414(c)-2
for determining the trades or businesses that are under common control under
Code Section 414(c).


1.19     “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended, including Department of Labor and Treasury regulations and
applicable authorities promulgated thereunder.


1.20    “Financial Hardship” shall mean a severe financial hardship to the
Participant resulting





--------------------------------------------------------------------------------





from an illness or accident of the Participant, the Participant’s spouse, or a
dependent (as defined in Code Section 152, without regard to Code Section
152(b)(l), (b)(2), and (d)(l)(B))) of the Participant, loss of the Participant's
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, but shall in all events correspond to the meaning of the term
“unforeseeable emergency” under Code Section 409A.


1.21“Fund” or “Funds” shall mean one or more of the investments selected by the
Committee pursuant to Section 3.4 of the Plan.


1.22“ Hardship Distribution” shall mean an accelerated distribution of benefits
or a cancellation of deferral elections pursuant to Section 6.6 to a Participant
who has suffered a Financial Hardship.


1.23“ Interest Rate” shall mean, for each Fund, an amount equal to the net gain
or loss on the assets of such Fund during each month, as determined by the
Committee.


1.24“LTIP Amounts” shall mean any portion of the compensation attributable to a
Plan Year that is earned by a Participant under a long-term incentive plan or
any other long-term incentive arrangement designated by the Committee, before
reductions for contributions to or deferrals under any pension, deferred
compensation or benefit plans sponsored by the Company.


1.25“Participant” shall mean any Eligible Executive who becomes a Participant in
this Plan in accordance with Article 2.


1.26“Participant Election(s)” shall mean the forms or procedures by which a
Participant makes elections with respect to (a) voluntary deferrals of his/her
Compensation, (b) the Funds, which shall act as the basis for crediting of
interest on Account balances, and (c) the form and timing of distributions from
Accounts. Participant Elections may take the form of an electronic communication
followed by appropriate confirmation according to specifications established by
the Committee.


1.27“Payment Date” shall mean the date by which a total distribution of the
Distributable Amount shall be made or the date by which installment payments of
the Distributable Amount shall commence.


(a)For benefits triggered by the Participant's Separation from Service, the
Payment Date shall be the later of:


(1)The first day of the seventh (7th) month commencing after Separation from
Service occurs, in which case the applicable amount shall be calculated as of
the last business day of the sixth month commencing after the Separation from
Service, or


(2)April of the Plan Year following the Plan Year in which the Separation from
Service occurs, in which case the applicable amount shall be calculated as of
the last business day of March of the Plan Year following the Plan Year in which
the Separation from Service occurs.


Subsequent installments, if any, shall be calculated as of the last business day
of March of each Plan Year following the Plan Year in which the initial
installment occurs, and shall be made in April of such succeeding Plan Year; and


(b)For benefits triggered by the Participant's death or Disability, the Payment
Date shall be the month commencing after the month in which the event triggering
the payout occurs, and the applicable amount shall be calculated as of the last
business day of the month in which the event triggering the payout occurs.
Subsequent installments, if any, shall be calculated as of the last business day
of March of each Plan





--------------------------------------------------------------------------------





Year following the Plan Year in which the initial installment occurs, and shall
be made in April of such succeeding Plan Year. In the case of death, the
Committee shall be provided with documentation reasonably necessary to establish
the fact of the Participant's death; and


(c)The Payment Date of a Scheduled Distribution shall be April of the Plan Year
in which the distribution is scheduled to commence, and the applicable amount
shall be calculated as of the last business day of March of Plan Year.
Subsequent installments, if any, shall be calculated as of the last business day
of March of each Plan Year following the Plan Year in which the initial
installment occurs, and shall be made in April of succeeding Plan Year


Notwithstanding the foregoing, the Payment Date shall not be before the earliest
date on which benefits may be distributed under Code Section 409A without
violation of the provisions thereof, as determined by the Committee


1.28“Performance-Based Compensation” shall mean compensation the entitlement to
or amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treas. Reg. §l.409A-l(e).


1.29“Plan Year” shall mean the calendar year, except that the first Plan Year
shall begin on the Effective Date and end on the last day of the calendar year
in which the Effective Date occurs.


1.30“Retirement” shall mean a Participant's Separation from Service after having
attained (a) age sixty-five (65) or (b) age fifty-five (55) and completed at
least ten (10) Years of Service.


1.31“Separation from Service” shall mean a termination of services provided by a
Participant to his or her Employer, whether voluntarily or involuntarily, other
than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. §l.409A- 1(h). In determining whether a Participant
has experienced a Separation from Service, the following provisions shall apply:


(a)For a Participant who provides services to an Employer as an employee, except
as otherwise provided in part (c) of this Section, a Separation from Service
shall occur when such Participant has experienced a termination of employment
with such employer. A Participant shall be considered to have experienced a
termination of employment when the facts and circumstances indicate that the
Participant and his or her employer reasonably anticipate that either (i) no
further services will be performed for the employer after a certain date, or
(ii) that the level of bona fide services the Participant will perform for the
employer after such date (whether as ·an employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed by such Participant (whether as an employee or
an independent contractor) over the immediately preceding 36-month period (or
the full period· of services to the employer if the Participant has been
.providing services to the Employer less than 36 months).


If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall.be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.







--------------------------------------------------------------------------------





(b)For a Participant, if any, who provides services to an Employer as an
independent contractor, except as otherwise provided in part (c) of this
Section, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for such Employer, provided that the expiration of such
contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
such Employer.


(c)For a Participant, if any, who provides services to an Employer as both an
employee and an independent contractor, a Separation from Service generally
shall not occur until the Participant has ceased providing services for such
Employer as both an employee and as an independent contractor, as determined in
accordance with the provisions set forth in parts (a) and (b) of this Section,
respectively. Similarly, if a Participant either (i) ceases providing services
for an Employer as an independent contractor and begins providing services for
such Employer as an employee, or (ii) ceases providing services for an Employer
as an employee and begins providing services for such Employer as an independent
contractor, the Participant will not be considered to have experienced a
Separation from Service until the Participant has ceased providing services for
such Employer in both capacities, as determined in accordance with the
applicable provisions set forth in parts (a) and (b) of this Section.


Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-l(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an employee, and
the services provided by such Participant as an employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.


1.32 “Scheduled. Distribution” shall mean a scheduled distribution date elected
by the Participant for distribution of amounts from the Deferral Account,
including notional earnings thereon, as provided under Section 6.5.


1.33“Termination of Service” shall mean a Participant’s Separation from Service
that does not qualify as a Retirement.


1.34“Years of Service” shall mean the cumulative consecutive years of continuous
full-time employment with the Employer (including approved leaves of absence of
six months or less or legally protected leaves of absence), beginning on the
date the Participant first began service with the Employer, and counting each
anniversary thereof. A partial year of employment shall not be treated as a Year
of Service.




ARTICLE II
PARTICIPATION


2.1Enrollment Requirements; Commencement of Participation


(a)An Eligible Executive shall become eligible to participate in the Plan as of
the first day of the calendar quarter following his or her selection by the
Committee. As a condition to participation, each Eligible Executive shall
complete, execute and return to the Committee the appropriate Participant
Elections, as well as such other documentation and information as the Committee
reasonably requests, by the deadline(s) established by the Committee. In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines, in its sole discretion, are necessary.


(b)Each Eligible Executive shall commence participation in the Plan on the date
that the Committee determines that the Eligible Executive has met all enrollment
requirements set forth in this Plan and required by the Committee, including
returning all required documents to the Committee within the





--------------------------------------------------------------------------------





specified time period.
(c)If an Eligible Executive fails to meet all requirements established by the
Committee within the period required, that Eligible Executive shall not be
eligible to participate in the Plan during such Plan Year.


ARTICLE III
CONTRIBUTIONS & DEFERRAL ELECTIONS


3.1 Elections to Defer Compensation. Elections to defer Compensation shall take
the form of a whole percentage of any or all of the Compensation sources
indicated below as may be made available for deferral by the Committee on a
Participant Election form (less applicable payroll withholding requirements for
Social Security and income taxes and employee benefit plans, as determined in
the sole and absolute discretion of the Committee) up to a maximum of:


(1) 75% of Base Salary
(2) 75% of Bonuses
(3) 75% of LTIP Amounts, and
(4) 75% of Director's Fees.


For each deferral type listed above, a Participant’s deferral election for a
given Plan Year shall only be valid and accepted by the Committee if such
election reflects a minimum deferral of 5% of the applicable type of
Compensation.


The Committee may, in its sole discretion, adjust for subsequent Plan Years on a
prospective basis the minimum and maximum deferral percentages described in this
Section for one or more types of Compensation (including, without limitation,
for particular types of Bonuses) and for one or more subsequent Plan Years; such
revised deferral percentages shall be indicated on a Participant Election form
approved by the Committee. Notwithstanding the foregoing, in no event shall the
minimum and maximum deferral percentages be adjusted after the last date on
which deferral elections for the applicable type(s) of Compensation must be
submitted and become irrevocable in accordance with Section 3.2 below and the
requirements of Code Section 409A.


3.2Timing of Deferral Elections; Effect of Participant Election(s).


(a)General Timing Rule for Deferral Elections. Except as otherwise provided in
this Section 3.2, in order for a Participant to make a valid election to defer
Compensation, the Participant must submit Participant Election(s) on or before
the deadline established by the Committee, which shall be no later than the
December 31st preceding the Plan Year in which such compensation will be earned.


Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting new Participant Election(s) in accordance with
Section 3.2(c) below.


(b)Timing of Deferral Elections for New Plan Participants. An Eligible Executive
who first becomes eligible to participate in the Plan on or after the beginning
of a Plan Year, as determined in accordance with Treas. Reg. §l.409A-2(a)(7)(ii)
and the “plan aggregation” rules provided in Treas. Reg. §l.409A-l(c)(2), may be
permitted to make an election to defer the portion of Compensation attributable
to services to be performed after such election, provided that the Participant
submits Participant Election(s) on or before the deadline established by the
Committee, which in no event shall be later than thirty (30) days after the
Participant first becomes eligible to participate in the Plan.


If a deferral election made in accordance with this Section 3.2(b) relates to
compensation earned based-upon





--------------------------------------------------------------------------------





a specified performance ·period, the amount eligible for deferral shall be equal
to (i) the total. amount of compensation for the performance period, multiplied
by (ii) a fraction, the numerator of which is the number of days remaining in
the service period after the Participant’s deferral election is made, and the
denominator of which is the total number of days in the performance period.


Any deferral election made in accordance with this Section 3.2(b) shall become
irrevocable no later than the 30th day after the date the Participant first
becomes eligible to participate in the Plan.


(c)Timing of Deferral Elections for Performance-Based Compensation. Subject to
the limitations described below, the Committee may determine that an irrevocable
deferral election for an amount that qualifies as Performance-Based Compensation
may be made by submitting Participant Election(s) on or before the deadline
established by the Committee, which in no event shall be later than six (6)
months before the end of the performance period.


In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2(c), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation. In no event shall a deferral
election submitted under this Section 3.2(c) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.


(d)Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture. With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant's continued services for a period of at
least twelve (12) months from the date the Participant obtains the legally
binding right, the Committee may determine that an irrevocable deferral election
for such compensation may be made by timely delivering Participant Election(s)
to the Committee in accordance with its rules and procedures, no later than the
30th day after the Participant obtains the legally binding right to the
compensation, provided that the election is made at least twelve (12) months in
advance of the earliest date at which the forfeiture condition could lapse, as
determined in accordance with Treas. Reg. §l.409A-2(a)(5).


Any deferral election(s) made in accordance with this Section 3.2(d) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).


(e)Separate Deferral Elections for Each Plan Year. In order to defer
Compensation for a Plan Year, a Participant must submit a separate deferral
election with respect to Compensation for such Plan Year by affirmatively filing
a Participant Election during the enrollment period established by the Committee
prior to the beginning of such Plan Year (or at such other time contemplated
under this Section 3.2), which election shall be effective on the first 4ay of
the next following Plan Year (unless otherwise specified on the Participant
Election).


3.3Company Contributions. The Company shall have the discretion to make Company
Contributions to the Plan at any time and in any amount on behalf of any
Participant. Company Contributions shall be made in the complete and sole
discretion of the Company and no Participant shall have the right to receive any
Company Contribution in any particular Plan Year regardless of whether Company
Contributions are made on behalf of other Participants.


3.4Investment Elections.


(a)Participant Designation. At the time of entering the Plan and/or of making a
deferral election under the Plan, the Participant shall designate, on a
Participant Election provided by the Committee,





--------------------------------------------------------------------------------





the Funds in which the Participant's Accounts shall be deemed to be invested for
purposes of determining the amount of earnings and losses to be credited to each
Account. The Participant may specify that all or any percentage of his or her
Accounts shall be deemed to be invested, in whole percentage increments, in one
or more of the Funds selected as· alternative investments under the Plan from
time to time by the Committee pursuant to subsection (b) of this Section. If a
Participant fails to make an election among the Funds as described in this
section, the Participant's Account balance shall automatically be allocated into
the lowest-risk Fund, as determined by the Committee in its sole discretion. A
Participant may change any designation made under this Section as permitted by
the Committee by filing a revised election, on a Participant Election provided
by the Committee. Notwithstanding the foregoing, the Committee, in its sole
discretion, may impose limitations on the frequency with which one or more of
the Funds. elected in accordance with this Section may be added or deleted by
such Participant; furthermore, the Committee, in its sole discretion, may impose
limitations on the frequency with which the Participant may change the portion
of his or her Account balance allocated to each previously or newly elected
Fund.


(b)     Investment Funds. Prior to the beginning of each Plan Year, the
Committee may select, in its sole and absolute discretion, each of the types of
commercially available investments communicated to the Participant pursuant to
subsection (a) of this Section to be the Funds. The Interest Rate of each such
commercially available investment shall be used to determine the amount of
earnings or losses to be credited to the Participant's Account under Article IV.
The Participant's choice among investments shall be solely for purposes of
calculation of the Crediting Rate on Accounts. The Company and the Employers
shall have no obligation to set aside or invest amounts as directed by the
Participant and, if the Company and/or the Employer elects to invest amounts as
directed by the Participant, the Participant shall have no more right to such
investments than any other unsecured general creditor.


3.5Distribution Elections.


(a)Initial Election. At the time of making· a deferral election under the Plan,
the Participant shall designate the time and form of distribution of deferrals
made pursuant to such election (together with any earnings credited thereon) and
Company Contributions (if any) from among the alternatives specified under
Article VI for the applicable distribution. Such distribution election for a
given Plan Year shall relate solely to that Plan Year's deferrals and Company
Contributions (if any). A new distribution election may be made at the time of
subsequent deferral elections with respect to deferrals in Plan Years beginning
after the election, is made, in accordance with the Participant Election forms.


(b)Modification of Election. A distribution election with respect to previously
deferred amounts may only be changed under the terms and conditions specified in
Code Section 409A and this Section. Except as permitted under Code Section 409A,
no acceleration of a distribution is permitted. A subsequent election that
delays payment or changes the form of payment shall be permitted if and only if
all of the following requirements are met:


(1)the new election does not take effect until at least twelve (12)
months after the date on which the new election is made;


(2)    in the case of payments made on account of Retirement or a Scheduled
Distribution, the new election delays payment for at least five (5) years from
the date that payment would otherwise have been made, absent the new election;
and


(3)    in the case of payments made according to a Scheduled Distribution, the
new election is made not less than twelve (12) months before the date on which
payment would have· been made (or, in the case of installment payments, the
first installment payment would have been made) absent the new election.


For purposes of application of the above change limitations, installment
payments shall be treated as a single payment under Code Section 409A. Election
changes made pursuant to this Section shall be made in accordance





--------------------------------------------------------------------------------





with rules established by the Committee and shall comply with all requirements
of Code Section 409A and applicable authorities.


ARTICLE IV
ACCOUNTS


4.1Deferral Accounts. The Committee shall establish and maintain a Deferral
Account for each Participant under the Plan. Each Participant's Deferral Account
shall be further divided into separate subaccounts (“Fund Subaccounts”), each of
which corresponds to a Fund designated pursuant to Section 3.4. A Participant's
Deferral Account shall be credited as follows:


(a)As soon as reasonably possible after amounts are withheld and deferred from a
Participant's Compensation, the Committee shall credit the Fund Subaccounts of
the Participant's Deferral Account with an amount equal to Compensation deferred
by the Participant in accordance with the designation under Section 3.4; that
is, the portion of the Participant's deferred Compensation designated to be
deemed to be invested in a Fund shall be credited to the Fund Subaccount to be
invested in that Fund;


(b)Each business day, each Fund Subaccount of a Participant’s Deferral Account
shall be credited with earnings or losses in an amount equal to that determined
by multiplying the balance credited to such Fund Subaccount as of the prior day,
less any distributions valued as of the end of the prior day, by the Interest
Rate for the corresponding Fund as determined by the Committee pursuant to
Section 3.4(b); and


(c)In the event that a Participant elects for a given Plan Year's deferral of
Compensation a Scheduled Distribution, all amounts attributed to the deferral of
Compensation for such Plan Year shall be accounted for in a manner which allows
separate accounting for the deferral, of Compensation and investment gains and
losses associated with amounts allocated to each such separate Scheduled
Distribution.


4.2Company Contribution Account. The Committee shall establish and maintain a
Company Contribution Account for each Participant under the Plan. Each
Participant's Company Contribution Account shall be further divided into
separate Fund Subaccounts corresponding to the Fund designated pursuant to
Section 3.4. A Participant's Company Contribution Account shall be credited as
follows:


(a)As soon as reasonably possible after a Company Contribution is made, the
Company shall credit the Fund Subaccounts of the Participant's Company
Contribution Account with an amount equal to the Company Contributions, if any,
made on behalf of that Participant, that is, the proportion of the Company
Contributions, if any, designated to be deemed to be invested in a certain Fund
shall be credited to the Fund Subaccount to be invested in that Fund. Unless the
Participant elects otherwise, any Company Contribution that may not be deemed
invested in such a Fund shall be deemed invested in the default Fund selected by
the Committee for such purpose; and


(b)Each business day, each Fund Subaccount of a Participant's Company
Contribution Account shall be credited with earnings or losses in an amount
equal to that determined by multiplying the balance credited to such Fund
Subaccount as of the prior day, less any distributions valued as of the end of
the prior day, by the Interest Rate for the corresponding Fund as determined by
the Committee pursuant to Section 3.4(b).


4.3Trust. The Company shall be responsible for the payment of all benefits under
the Plan. At its discretion, the Company may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Company's creditors. Benefits paid to the Participant from any
such trust or trusts shall be considered paid by the Company for purposes of
meeting the obligations of the Company under the Plan.


4.4 Statement of Accounts. The Committee shall provide each Participant with
electronic statements





--------------------------------------------------------------------------------





at least quarterly setting forth the Participant's Account balance as of the end
of each calendar quarter.


                                                                    
ARTICLE V
VESTING


5.1.    Vesting of Deferral Accounts. The Participant shall be vested at all
times in amounts credited to the Participant's Deferral Account.


5.2     Vesting of Company Contribution Account. Amounts credited to the
Participant's Company Contribution Account shall be vested based upon the
schedule or schedules determined by the Company in its sole discretion and
communicated to the Participant.


ARTICLE VI
DISTRIBUTIONS


6.1Retirement Distributions.


(a)Timing and Form of Retirement Distributions. Except as otherwise provided
herein, in the event of a Participant' s Retirement, the Distributable Amount
credited to the Participant's Deferral Account and Company Contribution Account
shall be paid to the Participant in a lump sum on the Payment Date following the
Participant's Retirement, unless the Participant has made an alternative benefit
election on a timely basis to receive substantially equal annual installments
over up to fifteen (15) years. In accordance with a Participant Election
approved by the Committee, the Participant may elect a separate form of
distribution applicable upon Retirement for each Plan Year's aggregate deferrals
and Company Contributions (if any). A Participant may elect to change the form
of payment applicable upon Retirement for one or more Plan Years in accordance
with the requirements of Section 3.5.


(b)Small Benefit Exception. Notwithstanding any Retirement distribution election
to the contrary, if on initial commencement of benefits payable by reason of a
Participant's Retirement the aggregate Distributable Amount from a Participant's
Deferral Account and Company Contribution Account is less than or equal to
twenty-five thousand dollars ($25,000), the total Distributable Amount shall be
paid in a lump sum on the applicable Payment Date.


6.2Termination Distributions. Except as otherwise provided herein, in the event
of a Participant's Termination of Service, the Distributable Amount credited to
the Participant's Deferral Account and Company Contribution Account shall be
paid to the Participant in a lump sum on the Payment Date following the
Participant's Termination of Service.


6.3Disability Distributions. Except as otherwise provided herein, in the event
of a Participant's Disability prior to Separation from Service, the
Distributable Amount credited to the Participant's, Deferral Account and Company
Contribution Account shall be paid to the Participant on the Payment Date
following the Participant's Disability in the same form(s) of payment that would
have applied in the event the Participant had experienced a Retirement in
accordance with Section 6.1.    


6.4Death Benefits. In the event that a Participant dies prior to complete
distribution of his or her Accounts, the Company shall pay to the Participant's
Beneficiary a death benefit equal to the total Distributable Amount remaining in
the Participant's Deferral Account and Company Contribution Account in a lump
sum on the Payment Date following the Participant's death.


6.5Scheduled Distributions.


(a)Scheduled Distribution Election. Participants shall be entitled to elect to
receive a





--------------------------------------------------------------------------------





Scheduled Distribution from the Deferral Account for each Plan Year's deferrals;
however, a Scheduled Distribution election shall not apply to Company
Contributions for the applicable Plan Year. In the case of a Participant who has
elected to receive a Scheduled Distribution for a Plan Year, such Participant
shall receive the Distributable Amount, with respect to the specified deferrals,
including earnings thereon, which have been elected by the Participant to be
subject to such Scheduled Distribution election in accordance with Section 3.5
of the Plan. The Committee shall determine the earliest commencement date that
may be elected by the Participant for each Scheduled Distribution and such date
shall be indicated on the Participant Election. The Participant may elect to
receive the Scheduled Distribution in a single lump sum or substantially equal
annual installments over a period of up to five (5) years. A Participant may
delay and change the form of a Scheduled Distribution for one or more Plan
Years, provided such election change complies with the requirements of Section
3.5.


(b)Relationship to Other Benefits.


(1)In the event that distribution of a Participant's Accounts is triggered prior
to commencement of a Scheduled Distribution, the amounts subject to such
Scheduled Distribution shall not be distributed under this Section 6.5, but
rather shall be distributed in accordance with the other applicable Section of
this Article VI.


(2)In the event of a Participant's Separation from Service or Disability after a
Scheduled Distribution has commenced installment payments, such Scheduled
Distribution benefits shall continue to be paid at the same time and in the same
form as they would have been paid to the Participant had the Separation from
Service or Disability, as applicable, not occurred.


(3)In the event of a Participant's death after a Scheduled Distribution has
commenced installment payments, the amounts subject to such Scheduled
Distribution shall not be distributed under this Section 6.5, but rather shall
be distributed in accordance with Section 6.4.


6.6Hardship Distribution. Upon a finding that the Participant has suffered a
Financial Hardship, in accordance with Code Section 409A, the Committee may, at
the request of the Participant, accelerate distribution of benefits and/or
approve cancellation of deferral elections under the Plan, subject to the
following conditions:


(a)The request to take a Hardship Distribution shall be made by filing a form
provided by and filed with the Committee prior to the end of any calendar month.


(b)Upon a finding that the Participant has suffered a Financial Hardship in
accordance with Treasury Regulations promulgated under Code Section 409A, the
Committee may, at the request of the Participant, accelerate distribution of
benefits and/or approve cancellation of current deferral elections under the
Plan in the amount reasonably necessary to alleviate such Financial Hardship.
The amount distributed pursuant to this Section with respect to the Financial
Hardship shall not exceed the amount necessary to satisfy such Financial
Hardship, plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant's assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).


(c)The amount (if any) determined by the Committee as a Hardship Distribution
shall be paid in a single cash lump sum as soon as practicable after the end of
the calendar month in which the Hardship Distribution determination is made by
the Committee.













--------------------------------------------------------------------------------





ARTICLE VII
PAYEE DESIGNATIONS AND LIMITATIONS


7.1Beneficiaries.


(a)Beneficiary Designation. The Participant shall have the right, at any time,
to designate any person or persons as Beneficiary (both primary and contingent)
to whom payment under the Plan shall be made in the event of the Participant's
death. If the Participant names someone other than his or her spouse as a
Beneficiary, the Committee may, in its sole discretion, determine that spousal
consent is required to be provided in a form designated by the Committee,
executed by such Participant's spouse and returned to the Committee. The
Beneficiary designation shall be effective when it is submitted to and
acknowledged by the Committee during the Participant's lifetime in the format
prescribed by the Committee.


(b)Absence of Valid Designation. If a Participant fails to designate a
Beneficiary as provided above, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant' s benefits, then the Committee shall deem the Participant's estate
to be the Beneficiary and shall direct the distribution of such benefits to the
Participant's estate.


7.2Payments to Minors. In the event any amount is payable under the Plan to a
minor, payment shall not be made to the minor, but instead such payment shall be
made (a) to that person's living parent(s) to act as custodian, (b) if that
person's parents are then divorced, and one parent is the sole custodial parent,
to such custodial parent, to act .as custodian, or (c) if no parent of that
person is then living, to a custodian selected by the Committee to hold the
funds for the minor under the Uniform Transfers or Gifts to Minors Act in effect
in the jurisdiction in which the minor resides. If no parent is living and the
Committee decides not to select another custodian to hold the funds for the
minor, then payment shall be made to the duly' appointed and currently acting
guardian of the estate for the minor or, if no guardian of the estate for the
minor is duly appointed and currently acting within sixty (60) days after the
date the amount becomes payable, payment shall be deposited with the court
having jurisdiction over the estate of the minor.


7.3     Payments on Behalf of Persons Under Incapacity. In the event that any
amount becomes payable under the Plan to a person who, in the sole judgment of
the· Committee, is considered by reason of physical or mental condition to be
unable to give a valid receipt therefore, the Committee may direct that such
payment be made to any person found by the Committee, in its sole judgment, to
have assumed the care of such person. Any payment made pursuant to such
determination shall constitute a full release and discharge of any and all
liability of the Committee and the Company under the Plan.


ARTICLE VIII
LEAVE OF ABSENCE




8.1 Paid Leave of Absence. If a Participant is authorized by the Participant's
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Service, (a) the
Participant shall continue to be considered eligible for the benefits provided
under the Plan, and (b) deferrals shall continue to be withheld during such paid
leave of absence in accordance with Article III.


8.2 Unpaid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, and such leave of absence does not constitute a Separation from
Service, such Participant shall continue to be eligible for the benefits
provided under the Plan. During the unpaid leave of absence, the Participant
shall not be allowed to make any additional deferral elections. However, if the
Participant returns to employment, the Participant may elect to defer for the
Plan Year following his or her return to employment and for every Plan Year
thereafter while a Participant in the Plan, provided such deferral elections are
otherwise allowed and a Participant Election is





--------------------------------------------------------------------------------





delivered to and accepted by the Committee for each such election in accordance
with Article III above.


ARTICLE IX
ADMINISTRATION




9.1    Committee. The Plan shall be administered by a Committee appointed by the
Board, which shall have the exclusive right and full discretion (a) to appoint
agents to act on its behalf, (b) to select and establish Funds (c) to interpret
the Plan, (d) to decide any and all matters arising hereunder (including the
right to remedy possible ambiguities, inconsistencies; or admissions), (e) to
make, amend and rescind such rules as it deems necessary for the proper
administration of the Plan and (f) to make all other determinations and resolve
all questions of fact necessary or advisable for the administration of the Plan,
including: determinations regarding eligibility for benefits payable under the
Plan. All interpretations of the Committee with respect to any matter hereunder
shall be final, conclusive and binding on all persons affected thereby. No
member of the Committee or agent thereof shall be liable for any determination,
decision, or action made in good faith with respect to the Plan. The Company
will indemnify and hold harmless the members of the Committee and its agents
from and against any and all liabilities, costs, and expenses incurred by such
persons as a result of any act, or omission, in connection with the performance
of such persons' duties, responsibilities, and obligations under the Plan, other
than such liabilities, costs, and expenses as may result from the bad faith,
willful misconduct, or criminal acts of such persons.


9.2     Claims Procedure. Any Participant, former Participant or Beneficiary may
file a written claim with the Committee setting forth the nature of the benefit
claimed, the amount thereof, and the basis for claiming entitlement to such
benefit. The Committee shall determine the validity of the claim and communicate
a decision to the claimant promptly and, in any event, not later than ninety
(90) days after the date of the claim. The claim may be deemed by the claimant
to have· been denied for purposes of further review described below in the event
a decision is not furnished to the claimant within such ninety (90) day period.
If additional information is necessary to make a determination on a claim, the
claimant shall be advised of the need for such additional information within
forty-five (45) days after the date of the claim. The claimant shall have up to
one hundred eighty (180) days to supplement the claim information and the
claimant shall be advised of the decision on the claim within forty-five (45)
days after the earlier of the date the supplemental information is supplied or
the end of the one hundred eighty (180) day period. Every claim for benefits
which is denied shall be denied by written notice setting forth in a manner
calculated to be understood by the claimant (a) the specific reason or reasons
for the denial, (b) specific reference to any provisions of the Plan (including
any internal rules, guidelines, protocols, criteria, etc.) on which the denial
is based, (c) description of any additional material or information that is
necessary to process the claim, and (d) an explanation of the procedure for
further reviewing the denial of the claim and shall include an explanation of
the claimant's right to submit the claim for binding arbitration in the event of
an adverse determination on review.


9.3     Review Procedures. Within sixty (60) days after the receipt of a denial
on a claim, a claimant or his/her authorized representative may file a written
request for review of such denial. Such review shall be undertaken by the
Committee and shall be a full and fair review. The claimant shall have the right
to review all pertinent documents. The Committee shall issue a decision not
later than sixty (60) days after receipt of a request for review from a claimant
unless special circumstances, such as the need to hold a hearing, require a
longer period of time, in which case a decision shall be rendered as soon as
possible but not later than one hundred twenty (120) days after receipt of the
claimant's request for review. The decision on review shall be in writing and
shall include specific reasons for the decision written in a manner calculated
to be understood by the claimant with specific reference to any provisions of
the Plan·on which the decision is based and shall include an explanation of the
claimant's right to submit the claim for binding arbitration in the event of an
adverse determination on review.









--------------------------------------------------------------------------------





ARTICLE X
MISCELLANEOUS


10.1     Termination of Plan. Although Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
Employer will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, Employer reserves the right to terminate the Plan with
respect to all of its Participants. In the event of a Plan termination, no new
deferral elections shall be permitted for the affected Participants and such
Participants shall no longer be eligible to receive new Company Contributions.
However, after the Plan termination the Account balances of such Participants
shall continue to be credited with deferrals attributable to any deferral
election that was in effect prior to the Plan termination to the extent deemed
necessary to comply with Code Section 409A and related Treasury Regulations, and
additional amounts shall continue to be credited or debited to such
Participants’ Account balances pursuant to Article IV. In addition, following a
Plan termination, Participant Account balances shall remain in the Plan and
shall not be distributed until such amounts become eligible for distribution in
accordance with the other applicable provisions of the Plan. Notwithstanding the
preceding sentence, to the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix)
or as otherwise permitted under Code Section 409A, the Employer may provide that
upon termination of the Plan, all Account balances of the Participants shall be
distributed, subject to and in accordance with any rules established by such
Employer deemed necessary to comply with the applicable requirements and
limitations of Code Section 409A.


10.2Amendment. Employer may, at any time, amend or modify the Plan in whole or
in part with respect to Employer. Notwithstanding the foregoing, no amendment or
modification shall be effective to decrease the value of a Participant's vested
Account balance in existence at the time the amendment or modification is made.


10.3Unsecured General Creditor. The benefits paid under the Plan shall be paid
from the general assets of the Company, and the Participant and any Beneficiary
or their heirs or successors shall be no more than unsecured general creditors
of the Company with no special or prior right to any assets of the Company for
payment of any obligations hereunder. It is the intention of the Company that
this Plan be unfunded for purposes of ERISA and the Code.


10.4Restriction Against Assignment. The Company shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or entity. No part of a Participant's Accounts shall be liable for
the debts, contracts, or engagements of any Participant, Beneficiary, or their
successors in interest, nor shall a Participant’s Accounts be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate,. anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. No part of a Participant's Accounts shall be
subject to any right of offset against or reduction for ·any amount payable by
the Participant or Beneficiary, whether to the Company or any other party, under
any arrangement other than under the terms of this Plan.


10.5Withholding. The Participant shall make appropriate arrangements with the
Company for satisfaction of any federal, state or local income tax withholding
requirements, Social Security and other· employee tax or other requirements
applicable to the granting, crediting, vesting or payment of benefits under the
Plan; There shall be deducted from each payment made under the Plan or any other
Compensation payable to the Participant (or Beneficiary) all taxes that are
required to be withheld by the Company in respect to such payment or this Plan.
To the extent permissible under Code Section 409A, the Company shall have the
right to reduce any payment (or other Compensation) by the amount of cash
sufficient to provide the amount of said taxes.


10.6Code Section 409A. The Company intends that the Plan comply with the
requirements of Code Section 409A (and all applicable Treasury Regulations and
other guidance issued thereunder) and shall be operated and interpreted
consistent with that intent. Notwithstanding the foregoing, the Company





--------------------------------------------------------------------------------





makes no representation that the Plan complies with Code Section 409A.


10.7Effect of Receipt. Any payment made in good faith to a Participant or the
Participant’s Beneficiary shall, to the extent thereof, be “in full satisfaction
of all claims against the Committee, its members, the Employer and the Company.


10.8Errors in Account Statements, Deferrals or Distributions. In the event an
error is made in an Account statement, such error shall be corrected on the next
statement following the date such error is discovered. In the event of an
operational error, including, but not limited to, errors involving deferral
amounts, overpayments or underpayments, such operational error shall be
corrected in a manner consistent with and as permitted by any correction
procedures established under Code Section 409A. If any portion of a
Participant's Account(s) under this Plan is required to be included in income by
the Participant prior to receipt due to a failure of this Plan to comply with
the requirements of Code Section 409A, the Committee may dete1mine that such
Participant shall receive a distribution from the Plan in an amount equal to the
lesser of (i) the portion of his or her Account required to be included in
income as a result of the failure of the Plan to comply with the requirements of
Code Section 409A, or (ii) the unpaid vested Account balance.


10.9Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continue the provision of services in any capacity
whatsoever to the Employer.


10.10No Guarantee of Tax Consequences. The Employer, Company, Board and
Committee make no commitment or guarantee to any Participant that any federal,
state or local tax treatment will apply or be. available to any person eligible
for benefits under the· Plan and assume no liability whatsoever for the tax
consequences to any Participant.


10.11Successors of the Company. The rights and obligations of the Company under
the Plan shall inure·-to the benefit of, and shall be binding upon, the
successors and assigns of the Company.


10.12Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the case
of the Company, to the principal office of the Company, directed to the
attention of the Committee, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Notices to the Company may be permitted by
electronic communication according to specifications established by the
Committee.


10.13Headings. Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.


10.14Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.


10.15Governing Law. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA. To the extent any provision of or legal issue relating to, this Plan
is not fully preempted by federal law, such issue or provision shall be governed
by the laws of the State of Delaware.


10.16Entire Agreement. Unless specifically indicated otherwise, this Plan
supersedes any and all prior communications, understandings, arrangements or
agreements between the parties, including the





--------------------------------------------------------------------------------





Employer, the Company, the Board, the Committee and any and all Participants,
whether written, oral, express or implied relating thereto.


10.17Binding Arbitration. Any claim, dispute or other matter in question of any
kind relating to this Plan which is not resolved by the claims procedures under
this Plan shall be settled by arbitration in accordance with the applicable
employment dispute resolution rules of the American Arbitration Association.
Notice of demand for arbitration shall be made in writing to the opposing party
and to the American Arbitration Association within a reasonable time after the
claim, dispute or other matter in question has arisen. In no event shall a
demand for arbitration be made after the date when the applicable statute of
limitations would bar the institution of a legal or equitable proceeding based
on such claim, dispute or other matter in question. The decision of the
arbitrators shall be final and may be enforced in any court of competent
jurisdiction. The arbitrators may award reasonable fees and expenses to the
prevailing party in, any dispute hereunder and shall award reasonable fees and
expenses in the event that the arbitrators find that the losing party acted in
bad faith or with intent to harass, hinder or delay the prevailing party in the
exercise of its rights in connection with the matter under dispute.


IN WITNESS WHEREOF, the Board of Directors of the Company has approved the
adoption of this Plan as of the Effective Date and has caused the Plan to be
executed by its duly authorized representative this 16 day of January, 2014.


Coeur Mining, Inc.,
By                        
Name                     
Title                    





